Citation Nr: 1525445	
Decision Date: 06/15/15    Archive Date: 06/26/15

DOCKET NO.  12-17 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to an apportionment of the Veteran's disability compensation benefits on behalf of his minor children.


REPRESENTATION

Appellant represented by:	Judith M. O'Donohoe, Attorney
	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from August 1986 to August 1989 and from January 1991 to December 1994.  The appellant is the Veteran's ex-spouse from whom he has been legally divorced since July 2006.

This matter comes before the Department of Veterans' Affairs (VA) Board of Veterans' Appeals (Board) from an August 2011 decision of the Des Moines, Iowa Regional Office (RO) that denied the appellant's claim of entitlement to an apportionment of the Veteran's service-connected compensation benefits.


FINDINGS OF FACT

1.  The appellant and the Veteran have been divorced since July 2006 and have two minor children who are in the appellant's custody.

2.  The Veteran is not reasonably discharging his responsibility for support of the minor children. 

3.  The Veteran was granted a total disability rating based on unemployability in August 2012, effective November 2010. 

4.  An apportionment of 20 percent a month from the Veteran's VA disability compensation benefits would not result in undue hardship to him.  .


CONCLUSION OF LAW

The criteria for a 20 percent apportionment of the Veteran's VA disability benefits are met since November 2010. 38 U.S.C.A. §§ 1115, 5307 (West 2014); 38 C.F.R. §§ 3.450, 3.451, 3.452, 3.458 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Clams Assistance Act of 2000 (VCAA) 

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159 (2014).  The United States Court of Appeals for Veterans Claims (Court) has, however, made exceptions to the VCAA's applicability. See Sims v. Nicholson, 19 Vet. App. 453, 456 (2006).  One of those exceptions is for claims that involve chapters of the United States Code other than chapter 51, the chapter applicable to "claims, effective dates, and payments."  The Court held that the VCAA is inapplicable to chapter 53 benefits in both Barger v. Principi, 16 Vet. App. 132, 138 (2002) (waiver of overpayment of improved death pension benefits) and Lueras v. Principi, 18 Vet. App. 435 (2004) (waiver of overpayment of disability pension).  As the claim in this case involves Chapter 53 benefits, specifically, the apportionment of benefits under 38 U.S.C.A. §5307, the VCAA is inapplicable to the claim on appeal.

There are, however, other notification and procedural requirements with respect to this claim.  A claim for an apportionment is a "contested claim" and is subject to special procedural regulations as set forth in 38 C.F.R. §§ 19.100, 19.101, 19.102 (2014). See also 38 C.F.R. §§ 20.500-20 .504 (2014).  The term "simultaneously contested claim" refers to the situation in which the allowance of one claim results in the disallowance of another claim involving the same benefit, or the allowance of one claim results in the payment of a lesser benefit to another claimant. 38 C.F.R. § 20.3(p) (2014).  Under the applicable regulations, all interested parties will be specifically notified of the action taken by the agency of original jurisdiction in a simultaneously contested claim and of the right and time limit for initiating an appeal, as well as hearing and representation rights. 38 C.F.R. § 19.100 (2014).  

The notification and procedural requirements have been satisfied in this case and the claim is ready to be considered on the merits.  In this regard, both the appellant and the Veteran have provided sworn testimony, both the Veteran and the appellant have provided reports detailing their financial status, and both the Veteran and the appellant have been afforded the opportunity to present argument to VA.

Pertinent Law and Regulations

A Veteran's benefits may be apportioned if he is not residing with his child, and a claim for apportionment is filed for or on behalf of the child. 38 C.F.R. § 3.452(a). 

VA regulations provide for two types of apportionments.  A general apportionment which may be paid under the circumstances set forth in 38 C.F.R. § 3.450.  All or any part of the compensation payable on account of any Veteran may be apportioned if the Veteran is not residing with his children, and the Veteran is not reasonably discharging his responsibility for the child's support. 38 U.S.C.A. § 5307(a)(2); 38 C.F.R. § 3.450(a)(1)(ii).  It is not necessary for the claimant to establish the existence of hardship in order to obtain an apportionment. 38 C.F.R. § 3.450; Hall v. Brown, 5 Vet. App. 294 (1993). 

A special apportionment, without regard to any other provision regarding apportionment, is where hardship is shown to exist.  Compensation may be specially apportioned between the Veteran and his dependents on the basis of the facts of the individual case as long as it does not cause undue hardship to the other persons at interest.  In determining the basis for special apportionment, consideration is to be given to such factors as the amount of VA benefits payable, other income and resources of the Veteran and those dependents on whose behalf the apportionment is claimed, and the special needs of the Veteran, his dependents and the apportionment claimants.  The amount apportioned should generally be consistent with the total number of dependents involved. 38 C.F.R. § 3.451.  Special apportionment was designed to provide for an apportionment in situations where a veteran is reasonably discharging his responsibility for the support of any claimant who might be entitled to a "general" apportionment, but special circumstances exist which warrant giving "dependents" additional support.

Both types of apportionments, general or special, are payable to a spouse or dependent. 38 U.S.C.A. § 5307(a)(2); 38 C.F.R. §§ 3.450(a)(1)(ii) , 3.451. 

The term child of the veteran includes an unmarried person who is under the age of 18 or, who, before reaching the age of 18 years, became permanently incapable of self-support; or, who after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an approved educational institution. 38 C.F.R. § 3.57 (2014).

Factual Background

Pertinent evidence considered in this case includes, but is not limited to:

* A claim received on February 5, 2011, including an Iowa District Court decree dated November 9, 2009;
* VA letters to the appellant and the Veteran dated April 16, 2010;
* VA Form 21-0788, Information Regarding Apportionment of Beneficiary's Award received June 3, 2010, including the appellant's statement in support of claim, additional custodial expenses for minor children, 
* Records of visitation by Veteran, copy of an Iowa Collection and Reporting System report dated between 2006 and May 2010 
* Statement from the Veteran, statement from co-worker D.M. in support of Veteran's claim, 
* Copies of the Veteran's bank statements, pay receipts, 2009 W-2, and VA Form 21-0788 received on June 4, 2010;
* Transcript of the Veteran's testimony on June 4, 2010 before a VA Decision Review Officer;
* VA Form 21-441, Special Apportionment Decision, dated August 25, 2010;
* New request for apportionment and statement from the appellant with evidentiary documentation received on March 9, 2011 that includes an Iowa District Court order and transcript of Court proceedings dated August 3, 2010, 
* Copy of mortgage payment stubs, 
* March 7, 2011 printout from the Iowa Collection and Reporting System, 
* Copy of letter from Veteran's lawyer, 
* Copies cancelled checks, 
* January 11, 2007 seller's closing statement showing sale of a residence;
* Statement from the appellant and VA Form 21-0788 with an attachment of additional expenses, 
* Copy of divorce decree, 
* Copy of lawyer's fee balance, and copy of credit card balance received April 26, 2011;
* VA Form 21-0788 from Veteran, received June 9, 2011;
* VA Form 21-441, Special Apportionment Decision, dated September 1, 2011;
* Veteran's financial status report dated October 13, 2011;
* VA Form 21-0788 from the appellant dated March 13, 2012;
* VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits and Report of General Information from the Veteran dated April 3, 2012;
* August 2012 VA rating decision
* September 2012 notification granting the Veteran a total rating based on unemployability due to service-connected disability.
* Appellant's October 2014 testimony.

Legal Analysis

The appellant seeks a 20 percent apportionment of the Veteran's disability compensation to provide for their minor children who were born in January 2002 and July 2004.  Paternity is not contested.  Court documents reveal that custody of the minor children has been awarded to the appellant and that they are in her custody.

The appellant contends that the Veteran does not pay child support and is not discharging his responsibilities to their minor children.  She has submitted various statements, financial and court documents in support of her claim.  Iowa District Court documents have determined that the Veteran's child support obligation is $700.00 each month.  Documentation from the Iowa Court system indicates that he has not paid any child support since 2011.  The appellant asserts that has only provided only sporadic monies and non-money benefits for his children over the years since becoming unemployed in 2010.  She testified that he is more than $38,000.00 in arrears in back child support.  

The Veteran testified in June 2011 that he buys groceries for his children and other things they need when he has them for visitation.  Evidence from his previous employer indicates that he last worked in November 2010 and has been unemployed since.  The record indicates that at the time of the most recent denial of the claim for apportionment in August 2011, the Veteran was being paid compensation of $1397.00 per month that included an allowance for two children of $125.00 per month.  In October 2011, the Veteran reported income of $1079.00 per month and expenses of approximately $980.00, including $150.00 for food, $100.00 for his automobile, $40.00 for insurance, $650.00 for loans and $80.00 for his phone.  He indicated that he did not pay for rent/mortgage, utilities or medical expenses.  

The appellant is employed and last reported income in March 2012 of $2,717 in monthly income and approximately $2468 in monthly expenses, in addition to $455.00 a month in upkeep expenses for the minor children with an additional outlay of $825.00 yearly in school fees and expenses, including daycare.  She also reported yearly recreation expenses of $550.00, and dental expenses of $734.00.  

The appellant testified in October 2014 that she was behind in her obligations to creditors, and paid the minimum on a credit card debt of $6139.43, and owed her father $6198.50 and her brother $9,500.00 who had been "life savers" to her.

The record reflects that since the August 2011 denial of an apportionment to the appellant, the Veteran was awarded a total disability rating based on unemployability due to service-connected disability in August 2012, effective November 9, 2010, and is being paid compensation at the 100 percent disability level.  This grant more than doubled his monthly compensation income, including allowances for both children.  Effective December 1, 2014, a Veteran paid at the 100 percent rate was $3015.22 with one child and an additional $80.52 for each additional child. 

The facts of this case reflect that the Veteran was ordered to pay child support in an amount determined by the Iowa District Court.  There is no evidence that he has provided significant support or financial assistance to his two minor children since November 2010.  The evidence demonstrates that the Veteran is now in a substantially better financial position than when the apportionment was denied in August 2011.  The evidence shows that the appellant is not reasonably discharging his responsibility for the support of his children.  As such, the Board finds that an apportionment of 20 percent of the Veteran's compensation on behalf of the his minor children is warranted.  

Regardless of whether the Veteran is reasonably discharging his responsibility for his children's support, apportionment may not be awarded if it results in undue hardship to the Veteran. 38 C.F.R. § 3.451.  In this case, however, there is no evidence of record to suggest that the Veteran would suffer an undue hardship in apportioning benefits for his minor children given his self-reported expenses of $980.00 a month reported in October 2011.  He has not provided any subsequent assessment of his monthly expenses, and his monthly income exceeds by $980/month by a considerable margin.

Considering the circumstances presented above, the Board finds that an award of a 20 percent of the Veteran's benefits would provide a reasonable amount for the minor children without causing any undue hardship to the Veteran.  The Board finds that this amount constitutes a reasonable apportionment for the benefit of the minor children.  For the foregoing reasons, the Board grants the appellant's claim of entitlement to a 20 percent apportionment of the Veteran's VA compensation benefits.  


ORDER

A 20 percent apportionment of the Veteran's VA compensation benefits is granted subject to controlling regulations governing the payment of monetary awards.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


